DENNIS, Justice,
concurring.
In order to find Hampton’s conviction valid, we must be convinced, after reviewing the evidence in a light most favorable to the prosecution, that any rational trier of fact could have found each essential element of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); In re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970). One of the essential elements of a first degree murder prosecution is that the defendant specifically intended to kill or inflict great bodily harm when the killing is accomplished. La.R.S. 14:30. The evidence in this case adequately shows this requisite intent on the part of the defendant Hampton. She was present and participated in both the planning and execution of the robbery and knew that Baldwin would kill Mrs. Peters if he thought it was necessary. After Baldwin had already severely beaten Mrs. Peters, defendant told him that the victim was still moving. This prompted Baldwin to beat Mrs. Peters even more. After the robbery was completed and Baldwin and Hampton had returned to Mississipi, Hampton described the robbery and killing to her friend Jones without expressing any regret. No evidence was introduced which would indicate that Hampton ever tried to dissuade Baldwin from committing the murder, even *344though she knew ahead of time that he would kill Mrs. Peters. Nor does the evidence show that Hampton disapproved of the killing if necessary to complete the robbery.